DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 02/24/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1 and 7 were previously pending. Claims 1 and 7 have been amended. Claims 1 and 7 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Drye on March 2, 2021

The application has been amended as follows: 

*SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of dual connectivity and the RRC suspend state.  As described in Rayavarapu (US 2013/0260740), the concept of suspension of an RRC connection in which the connection is dropped, but the UE context is maintained, is well known in the art.  A base station can send a request to suspend an RRC connection using an RRC connection release command, such that the UE enters a new RRC state, in which the UE is in suspended state (i.e. idle state), maintain the UE context, and resume the RRC suspended connection using an RRC resume/connection reactivation request.  Furthermore, Virtej (US 20170127473) discloses dual connectivity, in which a UE may be simultaneously connected to a master and secondary base station.  Virtej discloses when a UE is deemed inactive, in which the UE releases dual connectivity by releasing connections to all cells of the secondary group cell.  As such, the combination of prior art teaches concepts in which dual connectivity is stopped when the UE is transitioned to a suspended state.  However, the prior art does not teach the concept of indicating in a RRC connection release message, specific information pertaining to deactivating particular network functions, such as dual connectivity, maintaining the configuration information for dual connectivity upon transitioning the UE to an RRC inactive state, and restoring the suspended dual connectivity based on the information included in an RRC resume message to specifically indicate a reactivation of particular network features, such as dual connectivity.  Examiner further notes that the “RRC inactive state” as described in the instant specification is a RAN controlled inactive 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0166576 to Kim et al, directed to general concepts of releasing and resuming RRC connections using a Resume ID while maintaining UE context.
US 2019/0045482 to Lee at al., directed to general RRC suspension procedures.
US 2019/0037629 to Ryu et al., directed to general RRC suspension and resume procedures
US 2019/0028860 to Futaki et al., directed to general RRC suspension procedures.
US 2017/0359747 to Lunden et al., directed to dual connectivity and RRC suspension and resume procedures
US 2017/0311290 to Adjakple et al., directed to lightweight connection procedures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477